IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

MOLLIE PIRON, STEPHANIE MERINO and
BOUNSOU THAMVANTHONGKHAM on
behalf of themselves and all
others similarly situated,
Plaintiffs,
Vv. Civil Action No. 3:19cv709

GENERAL DYNAMIC’S INFORMATION
TECHNOLOGY, INC.,

Defendant.

MEMORANDUM OPINION

This matter is before the Court on DEFENDANT GENERAL DYNAMICS
INFORMATION TECHNOLOGY, INC.’S MOTION TO DISMISS THE AMENDED
COMPLAINT (ECF No. 20) (“Motion to Dismiss”). The Court has
reviewed the Amended Complaint, the Motion to Transfer, the
supporting, opposing, and reply memoranda, and has considered the
oral arguments of counsel. For the reasons set forth below, the
Motion to Dismiss will be granted. The dismissal will be without
prejudice and the Plaintiffs will be granted leave to file a Second
Amended Complaint.

BACKGROUND

In this putative class action, the Plaintiffs, Mollie Piron,

Stephanie Merino, and Bounsou Thamvanthongkham (“Plaintiffs”) seek

back pay and employee benefits for alleged violations of the Worker
Adjustment and Retraining Notification Act, 29 U.S.C. § 2101 et
seq. (the “WARN Act”). ECF No. 5 at (1 1, 10-13. The Plaintiffs,
and approximately 1,500 employees who are allegedly similarly
situated to them, are former employees of Defendant General
Dynamics Information Technology (“GDIT”). Id. at — 1. The facts
alleged in the Amended Complaint are not complicated. As required
by well-settled principles, the alleged facts are to be taken as
true for purposes of deciding this motion.

GDIT is an information technology company incorporated and
headquartered in Virginia. ECF No. 5 at §@ 13. In the Spring of
2018, GDIT acquired CSRA, a company that performed federal agency
employee background checks for the Office of Personnel Management
(“OPM”). Id. at @ 1. The CSRA/OPM contract was an asset to which
GDIT succeeded when it acquired CSRA. Id. The CSRA employees,
which included about 1,200 Investigators and 300 Reviewers, became
employees of GDIT, and they continued to work on the OPM contract
within GDIT as part of GDIT’s Civil and Homeland Security Group.
Id. According to the Amended Complaint, these employees all worked
“remotely” from their homes but reported to, and received
assignments from, managers Rebecca Knock and Anthony Durante, both
of whom were situated in GDIT’s Falls Church, Virginia office.
Id.

In the Spring of 2019, GDIT determined that OPM work would

soon end, and the company began to lay off employees in the Civil
and Homeland Security Group. Id. at @ 2. The first large wave of
laid off employees were sent layoff letters on June 19, 2019,
stating that their employment would be terminated on July 3, 2019.
Id. at 71 4. Subsequent waves of layoffs occurred on July 26, 2019
and August 16, 2019, and a final wave of termination letters were
sent on August 22, 2019 and 26, 2019 with termination dates set
for September 5 or 13, 2019. IRd. at Wf 4-5.

The Amended Complaint alleges that, in taking those actions,
GDIT violated the WARN Act by failing to provide sixty days’
advance written notice of terminations to employees within the
Civil and Homeland Security Group who worked “remotely” from home
but who reported to, and received instructions from, GDIT’s Falls
Church office. Id. at 7 6.

DISCUSSION

I. LEGAL FRAMEWORK FOR A MOTION TO DISMISS UNDER FED. R.
CIV. P. 12 (b) (6)

GDIT moved for dismissal of the Amended Complaint because it
fails to state a claim upon which relief could be granted. Fed.
R. Civ. P. 12(b)(6) (“Rule 12(b)(6)"%). When considering motions
to dismiss under Rule 12(b) (6), courts “must accept the factual
allegations of the complaint as true and construe them in the light

most favorable to the nonmoving party.” Rockville Cars, LLC v.

 

City of Rockville, 891 F.3d 141, 145 (4th Cir. 2018). To survive

a motion to dismiss under Rule 12(b) (6), a complaint must set forth
“sufficient factual matter, accepted as true, ‘to state a claim to
relief that is plausible on its face.’” Id. (quoting Ashcroft v.
Igbal, 556 U.S. 662, 678 (2009)). “A claim is plausible on its
face, if a plaintiff can demonstrate more than a sheer possibility
that a defendant has acted unlawfully.” Id. (quoting Iqbal, 556
U.S. at 678) (internal quotation marks omitted). However, courts
do not “accept as true a legal conclusion couched as a factual

allegation.” SD3, LLC v. Black & Decker (U.S.) Inc., 801 F.3d

 

412, 422 (4th Cir. 2015) (quoting United States v. Triple Canopy,

 

Inc., 775 F.3d 628, 632 n.1 (4th Cir. 2015) (internal quotation
marks omitted). “Threadbare recitals of the elements of a cause
of action, supported by mere conclusory statements, do not
suffice.” Iqbal, 556 U.S. at 678.

It also is a “basic pleading requirement” that a plaintiff
must “set forth facts sufficient to allege each element of his

claim.” Dickson v. Microsoft Corp., 309 F.3d 193, 213 (4th Cir.

 

2002) (internal citations omitted); Estate Constr. Co. v.

Employing Plasters Ass'n, 14 F.3d 213, 220 (4th Cir. 1994) (“(Wle

 

must determine whether allegations covering all the elements that
comprise the theory for relief have been stated as required.”
(internal quotations omitted)). Moreover, each element of the
allegation must be stated in terms that are neither vague nor

conclusory. Estate Constr. Co., 14 F.3d at 220-22. And,

 

allegations addressed to the elements of the claim must meet the
requirements of Ashcroft v. Iqbal, 556 U.S. 662 (2009) and Bell

 

Atlantic Corp. v. Twombly, 550 U.S. 544 (2007). In the context of

 

the WARN Act, courts have dismissed WARN Act claims for failure to
plausibly allege critical statutory requirements. See, €.g.,

Spain v. Va. Commonwealth Univ., No. 3:09cv266, 2009 WL 2461662,

 

at *5 (E.D. Va. Aug. 11, 2009) (finding that the WARN Act claim
failed as a matter of law because the pleading showed that the

defendant did not qualify as an “employer” under the Act).

II. ANALYSIS

The WARN Act requires sixty days of advance notice for what

the statute refers to as a “mass layoff.” 29 U.S.C. §
2101 (a) (3) (B). The term “mass layoff” is defined to include “a
reduction in force which. . . results in an employment loss at a
single site of employment during any 30-day period for... at

 

least 50 employees.” 29 U.S.C. § 2101(3) (B) (i) (II) (emphasis

 

added) .1
The WARN Act does not define the term “single site of
employment.” However, the United States Department of Labor, the

agency responsible for administering the statute, has defined a

 

1 Part-time employees are excluded from the 50 employee loss
threshold. 29 U.S.C. § 2101(b) (1). The statute also applies to
the so-called “plant closings” which are not at issue here. Id.
§ 2101 (a) (3) (A).
“single site of employment” to be “either a single location or a
group of contiguous locations.” 20 C.F.R. § 639.3(q) (i) (1).

The issue here is whether the Amended Complaint adequately
alleges that the Plaintiffs and the putative class were employed
at a single site of employment. To address that question, it is
necessary to determine what the Amended Complaint actually says on
that point.

To begin, it is alleged that all three Plaintiffs “worked
remotely” until their employment was terminated. Am. Compl. {1
10-13 (ECF No. 5). It is then alleged that the “Plaintiffs and
all similarly situated employees . . . worked at ([GDIT’s
headquarters at 3170 Fairview Park Drive, Falls Church,
Virginia].” Id. at 441 13, 14. The Plaintiffs contend that these
allegations, taken together, are sufficient to state that they
(and members of the putative class) were employed at a single site
of employment within the meaning of 29 U.S.C. § 2101(3) (B) (i) (IT)
and 20 C.F.R. § 639.3(i). ECF No. 24 at 2-12. That being so, and
considering that there is no other alleged defect in the Amended
Complaint, the Plaintiffs argue that they adequately state a claim
for violation of the WARN Act. Id.

Relying principally on Meson v. GTX Techs. Servs. Corp., 507

F.3d 803 (4th Cir. 2007), GDIT argues that the pleadings are
inadequate as a matter of law.2 ECF No. 21 at 7-12. Specifically,
GDIT argues that the Amended Complaint does not adequately allege
that the terminations at issue affected at least fifty employees
at any “single site of employment” as required to trigger the WARN
Act. ECF No. 21 at 2.

As outlined above, Congress did not define “a single site of
employment” in the WARN Act. Nor do the DOL regulations afford
much help because they rather tersely define the term “single site
of employment” (“[E]ither a single location or . . . group of
contiguous locations”) .?

However, the DOL regulations do provide some guidance about
the single site of employment for people who work in non-
traditional settings. 20 C.F.R. § 639.3(i) (6) (“Subpart Six”).
It is on Subpart Six that the Plaintiffs base their contention
that they are employed at a single site of employment: GDIT’s
Falls Church office. Subpart Six provides that:

For workers whose primary duties require
travel from point to point, who are
outstationed, or whose primary duties involve

work outside any of the employer's regular

employment sites (e.g., railroad workers, bus
drivers, salespersons), the single site of
employment to which they are assigned as their
home base, from which their work is assigned,
or to which they report will be the single

 

 

2 GDIT also cites In Re: Storehouse, Inc., which applies Meson to
facts not unlike those on which the Plaintiffs rely. See 2010 WL
4453849, at *1 (E.D. Va. 2010). The complaint there was
considerably more detailed than the Amended Complaint. Id.

320 C.F.R. § 639.3(i) (emphasis added).

 
site in which they are covered for WARN
purposes.

20 C.F.R. § 639.3(i) (6) (emphasis added). The Plaintiffs argue
that the Amended Complaint sufficiently alleges facts to bring
them within the reach of Subpart Six.

In Meson, the Fourth Circuit confronted a fact pattern that
was somewhat similar to that presented by the rather scant
allegations of the Amended Complaint. 507 F.3d 803, 804-06 (4th
Cir. 2007). In Meson, the plaintiff was a sales representative
and regional manager who worked in a small office in Falls Church,
Virginia but whose duties required significant travel. Id. at
804. In her role as regional manager, the plaintiff reported to
the corporate headquarters in Florida. Id. For the plaintiff to
have a valid WARN Act claim, she needed to show that she was
employed at a site with over 50 full-time employees who were
dismissed. Id. However, the Falls Church office for which she
worked had fewer than fifty employees in total. Id. The plaintiff
argued that, based on the language of Subpart Six, she could be
considered as employed at the Florida corporate headquarters for
purposes of the WARN Act rather than at the company’s smaller
office in Falls Church, Virginia. Id. at 809.

The Fourth Circuit rejected this contention, concluding that

Subpart Six was meant to apply only to “mobile workers.” Id.
Because the plaintiff was not a mobile worker, but had a fixed
site of employment at the defendant’s Falls Church office (at which
she managed two employees), the Fourth Circuit held that Subpart
Six did not apply to the plaintiff and that, for WARN Act purposes,
the plaintiff’s “single site of employment” was the defendant’s
Falls Church office. Id. In so doing, the Court of Appeals
explained:

Although subpart (6) could be read literally

to cover almost any employee who leaves her

office, we believe it was intended to apply
only to truly mobile workers without a

 

 

regular, fixed place of work. A close
scrutiny of the provision’s language supports
this conclusion. The terms ‘travel . . . from

point to point,’ ‘outstationed,’ and ‘home
base,’ all connote the absence of a fixed

workplace . . . The examples provided in
subpart (6) also support this view. Bus
drivers and railroad workers have no fixed
workplace or office. Indeed, their jobs are
characterized by travel and mobility.
Although the provision includes

‘salespersons’ as examples, the context
suggests that this reference is to traveling
salespersons who work primarily out of their
homes or cars, rather than those who work out
of fixed offices.

Id. at 809. The application of Meson to the Amended Complaint
necessitates the conclusions that Subpart Six does not save the
Amended Complaint because the Amended Complaint does not allege
facts from which it plausibly could be held that the Plaintiffs

fit within the “mobile worker” interpretation given to Subpart Six

by the Fourth Circuit in Meson. See id. Indeed, the only part of
the Amended Complaint on which the Plaintiffs rely to bring them
within the reach of Subpart Six is that the Plaintiffs “worked
remotely.” ECF No. 5 at ¥ 10. That simply does not comport with
the Fourth Circuit’s decision in Meson. Therefore, the Amended
Complaint fails to adequately or plausibly allege an element of
the asserted WARN Act claim: the single site of employment
element.

The Plaintiffs seek to escape the effect of Meson by arguing
that the United States Court of Appeals for the Ninth Circuit has

held otherwise in Bader v. N. Line Layers, Inc., 503 F.3d 813 (9th

 

Cir. 2007). ECF No. 24 at 11-12. But it is Meson, not Bader,
that controls here. Nor is it correct, as the Plaintiffs argue,
that the factual differences between Meson and the allegations of
the Amended Complaint foreclose the application of Meson. Id.
The Plaintiffs also argue that Meson does not control here
because, in Meson, the Court of Appeals did not interpret the part
of Subpart Six which provides that the WARN Act applies to workers
“whose primary duties involve work outside any of the employer’s
regular employment sites.” And, it is on that part of Subpart Six
that the Plaintiffs rely. ECF No. 24 at 5-6 (citing 20 C.F.R. §
639.3(i)(6)). But the Meson court, whether rightly or wrongly,
was clear in interpreting the meaning of an employee’s “single

site of employment” under Subpart Six, stating that:

10
Although subpart (6) could be read literally
to cover almost any employee who leaves her
office, we believe it was intended to apply
only to truly mobile workers without a
regular, sixed place of work.

Meson, 507 F.3d at 809.

Because the decision in Meson applies to the Plaintiffs’
claim, whether Subpart Six includes the Plaintiffs depends on
whether the Plaintiffs can be considered “mobile” within the
meaning of Meson. However, the Amended Complaint simply does not
contain factual allegations that plausibly state that the
Plaintiffs meet the test of Meson.

Meson set the rule for this Circuit, and viable WARN Act
complaints in this Circuit must meet Meson’s standard. The mere
conclusory allegations that Plaintiffs worked remotely or worked
at a particular location do not meet that standard. Hence the
Amended Complaint fails under Igbal, Twombly, and Meson.

However, the Plaintiffs’ briefs and the argument of their
counsel disclose the possibility that there are facts that have
not been pleaded that would permit the crafting of a complaint
that would meet the requirements of Meson, Twombly, and Iqbal. If
that is so, the Plaintiffs may file a Second Amended Complaint.

However, counsel is reminded that a Second Amended Complaint also

must satisfy the requirements of Fed. R. Civ. P. 11.

11
CONCLUSION
For the foregoing reasons, DEFENDANT GENERAL DYNAMICS
INFORMATION TECHNOLOGY, INC.’S MOTION TO DISMISS THE AMENDED
COMPLAINT (ECF No. 20) will be granted; the Amended Complaint will
be dismissed; and leave will be granted for the filing of a Second
Amended Complaint.

It is so ORDERED.

/s/ Keer
Robert E. Payne

Senior United States District Judge

Richmond, Virginia
Date: March JO 2020

12
